Case: 20-50448      Document: 00515926585           Page: 1     Date Filed: 07/06/2021




                                     REVISED

            United States Court of Appeals                                    United States Court of Appeals

                 for the Fifth Circuit                                                 Fifth Circuit

                                                                                     FILED
                                                                                  July 2, 2021
                                                                                Lyle W. Cayce
                                    No. 20-50448
                                                                                     Clerk


   Tony K. McDonald; Joshua B. Hammer; Mark S. Pulliam,

                                                              Plaintiffs—Appellants,

                                        versus

   Joe K. Longley, Immediate Past President of the State Bar of Texas;
   Randall O. Sorrels, President of the State Bar of Texas;
   Laura Gibson,
   Member of the State Bar Board of Directors and Chair of the Board;
   Jerry C. Alexander, Member of the State Bar Board of Directors;
   Alison W. Colvin, Member of the State Bar Board of Directors,

                                                            Defendants—Appellees.


                   Appeal from the United States District Court
                        for the Western District of Texas
                                No. 1:19-CV-219


   Before Smith, Willett, and Duncan, Circuit Judges.
   Jerry E. Smith, Circuit Judge:
          Three Texas attorneys sued officers and directors of the State Bar of
   Texas under 42 U.S.C. § 1983. They allege that the Bar is engaged in political
   and ideological activities that are not germane to its interests in regulating the
   legal profession and improving the quality of legal services and that therefore,
Case: 20-50448         Document: 00515926585            Page: 2      Date Filed: 07/06/2021




                                        No. 20-50448


   compelling them to join the Bar and subsidize those activities violates their
   First Amendment rights. We vacate in part, render in part, and remand.

                                              I.
                                              A.
           State bar associations are of two types: (1) “mandatory” and (2) “vol-
   untary.” Mandatory bars, also known as “integrated” bars, require that
   attorneys join and pay compulsory dues “as a condition of practicing law in a
   State.” Keller v. State Bar of Cal., 496 U.S. 1, 5 (1990). Voluntary bars do
   not.   See Jarchow v. State Bar of Wis., 140 S. Ct. 1720, 1720 (2020)
   (Thomas, J., dissenting from denial of certiorari). Thirty-one states and the
   District of Columbia have mandatory bars, while most of the others have
   voluntary bars. 1
           The State Bar of Texas is mandatory. See Tex. Gov’t Code
   § 81.051(b). All licensed Texas attorneys, more than 120,000 as of May
   2019, must join the Bar, which “is a public corporation and an administrative
   agency” controlled by the Supreme Court of Texas. Id. § 81.011(a), (c). The
   Bar serves the following statutorily enumerated purposes:
             (1) to aid the courts in carrying on and improving the ad-
          ministration of justice;
               (2) to advance the quality of legal services to the public and
           to foster the role of the legal profession in serving the public;
               (3) to foster and maintain on the part of those engaged in


           1
             See Ralph H. Brock, “An Aliquot Portion of Their Dues:” A Survey of Unified Bar
   Compliance with Hudson and Keller, 1 Tex. Tech J. Tex. Admin. L. 23, 24 (2000);
   Leslie C. Levin, The End of Mandatory State Bars, 109 Geo. L.J. Online 1, 2 (2020).
   Most states have either a mandatory or voluntary bar, but California has switched to a
   hybrid model in which core functions are performed by a mandatory state bar, while other
   functions previously performed by its “sections” are now done by a separate voluntary bar
   association. Cal. Bus. & Pro. Code §§ 6001, 6031.5(a), 6056.




                                              2
Case: 20-50448         Document: 00515926585            Page: 3     Date Filed: 07/06/2021




                                         No. 20-50448


          the practice of law high ideals and integrity, learning, compe-
          tence in public service, and high standards of conduct;
              (4) to provide proper professional services to the members
          of the state bar;
             (5) to encourage the formation of and activities of local bar
          associations;
              (6) to provide forums for the discussion of subjects pertain-
          ing to the practice of law, the science of jurisprudence and law
          reform, and the relationship of the state bar to the public; and
             (7) to publish information relating to the subjects listed in
          Subdivision (6).
   Id. § 81.012.
          In addition to being required to join the Bar, Texas attorneys are man-
   dated to pay membership fees. 2 The Bar, which is entirely self-funded, relies
   on membership fees for nearly half of its budget. 3 The Supreme Court of
   Texas, in collaboration with the Bar, sets the membership fee schedule. See
   id. § 81.054(a). The current annual dues for active attorneys range from $68
   to $235, depending on how many years the attorney has been licensed. Those
   on inactive status pay $50.
          Texas law does not give the Bar carte blanche to spend the member-
   ship fees however it pleases. The dues may “be used only for administering
   the public purposes” outlined above. Id. § 81.054(d). The State Bar Act for-
   bids the Bar from using funds to “influenc[e] the passage or defeat of any
   legislative measure unless the measure relates to the regulation of the legal



          2
              Except for emeritus members. Id. § 81.054(b)
          3
            For the fiscal year ending in May 2018, those fees generated $23 million out of
   the Bar’s approximately $51 million in revenue. The second most significant source of
   revenue is from sales of continuing legal education (“CLE”) programs.




                                               3
Case: 20-50448         Document: 00515926585              Page: 4       Date Filed: 07/06/2021




                                          No. 20-50448


   profession, improving the quality of legal services, or the administration of
   justice.” Id. § 81.034. And the Bar’s Policy Manual recognizes that “[t]he
   expenditure of funds by the State Bar of Texas is limited . . . as set forth . . .
   in Keller,” 4 a case that we discuss at length infra.
           In addition to their required membership in the general Bar Associa-
   tion, Texas attorneys have the option to join a number of subject-matter
   “sections” that the Bar maintains. Those sections are funded in part by dues
   paid by attorneys who voluntarily join them 5 and in part by money allocated
   from the Bar’s general fund. 6
           Finally, on top of the membership fees, Texas imposes a $65 “legal
   services fee” on certain attorneys. 7 Those funds are collected by the Su-
   preme Court of Texas and remitted to the Comptroller. Id. § 81.054(c).
   They are allocated to pay for legal services for the indigent—half for civil
   services and half for criminal defense. Id.




           4
            State Bar of Texas Board of Directors Policy Manual, State Bar of Texas
   § 3.14.01 (2018), https://www.texasbar.com/AM/Template.cfm?Section=Governing
   _Documents1&Template=/CM/ContentDisplay.cfm&ContentID=42429             [hereinafter
   Policy Manual].
           5
             See Sections, State Bar of Texas (last visited Apr. 21, 2021),
   https://www.texasbar.com/Content/NavigationMenu/AboutUs/SectionsandDivisions/
   SectionsandDivisions1/
           6
             See State Bar of Texas, 2019-2020 Proposed Combined Budget 2,
   https://www.texasbar.com/AM/Template.cfm?Section=Meeting_Agendas_and_Minut
   es&Template=/CM/ContentDisplay.cfm&ContentID=43829 (allocating funds from the
   general fund to sections and volunteer committees).
           7
             Tex. Gov’t Code § 81.054(j). Exempt from the legal services fee are (1) inac-
   tive and nonpracticing attorneys, (2) attorneys over seventy years old, (3) those who work
   for the federal, state, or local governments, (4) § 501(c)(3) employees, and (5) out-of-state
   lawyers who do not practice in Texas. Id. § 81.054(k).




                                                4
Case: 20-50448      Document: 00515926585          Page: 5    Date Filed: 07/06/2021




                                    No. 20-50448


                                         B.
          In carrying out its statutorily enumerated purposes, the Bar under-
   takes a plethora of initiatives. The plaintiffs object to a number of them,
   alleging that they are “political and ideological activities that extend far be-
   yond any regulatory functions.” We outline the objected-to activities here.

                                          1.
          The Bar has a legislative program, through which it lobbies for “bills
   drafted by sections of the State Bar.” The Bar’s Policy Manual forbids the
   Bar from taking a position on proposed legislation unless strict criteria are
   met. See Policy Manual § 8.01.03. Among those criteria are that the proposed
   legislation (1) “falls within the purposes, expressed or implied, of the State
   Bar as provided in the State Bar Act,” (2) “does not carry the potential of
   deep philosophical or emotional division among a substantial segment of the
   membership of the bar,” (3) “is in the public interest,” and (4) “cannot be
   construed to advocate political or ideological positions.” Policy Manual
   § 8.01.03(A), (C)–(D), (G).
          In 2019, the Bar lobbied for forty-seven bills, on subjects ranging from
   LGBT rights to trusts and estates, that it supposedly determined to have met
   those criteria. Those measures included efforts to, among other things,
   (1) amend the Texas Constitution’s definition of marriage (SJR 9); (2) create
   civil unions “as an alternative to marriage” (HB 978); (3) alter the proce-
   dures grandparents must use to obtain access to their grandchildren over
   parental objections (HB 575); (4) substantively amend Texas trust law
   (HB 2782); and (5) impose new notification requirements on parents who
   wish to take summer weekend possession of a child under a court order
   (HB 553).
          The voluntary sections, as distinguished from the Bar as a whole, write
   and lobby for the bills included in the legislative program. But the Bar, using




                                          5
Case: 20-50448       Document: 00515926585             Page: 6      Date Filed: 07/06/2021




                                        No. 20-50448


   mandatory dues, supports those efforts in a number of ways. First, the legis-
   lative program must be approved by the Bar’s board, placing the entire Bar’s
   imprimatur on it. Second, the voluntary sections are funded in part by the
   Bar’s general fund. And third, the Bar funds a Government Relations
   Department (“GRD”), which “manages and coordinates the State Bar’s
   legislative program.” 8

                                             2.
           The record reflects that the Bar houses an Office of Minority Affairs
   (“OMA”), whose goals include “serv[ing] minority, women, and LGBT
   attorneys and legal organizations in Texas” and “enhanc[ing] employment
   and economic opportunities . . . in the legal profession” for members of those
   groups.     OMA sponsors “ongoing forums, projects, programs, and
   publications”—called “Minority Initiatives”—“dedicated to [its] diversity
   efforts.” Though the programming is focused on furthering diversity relative
   to certain groups, all Texas attorneys are encouraged to participate. All told,
   the Bar spends about $500,000 per year on minority affairs.

                                             3.
          The Bar engages in, or financially supports, numerous activities aimed
   at making legal services available to the needy. First, it spends more than $1
   million annually to support its Legal Access Division (“LAD”), which
   facilitates pro bono efforts in a wide variety of activities in the legal arena,
   including immigration, veterans’ affairs, and landlord-tenant disputes. It


          8
              Governmental Relations, State Bar of Texas (Apr. 21, 2021),
   https://www.texasbar.com/Content/NavigationMenu/AboutUs/GovernmentalRelation
   s/default.htm. The GRD also “serves as the State Bar’s liaison to the Texas Legislature
   and other state and federal governmental entities.” Id. In that capacity, it responds to
   requests for information and assistance by the Texas Legislature and other entities, and
   reviews thousands of bills each legislative session.




                                              6
Case: 20-50448      Document: 00515926585           Page: 7   Date Filed: 07/06/2021




                                     No. 20-50448


   “offers support, training, publications, resource materials, and more to legal
   services programs and pro bono volunteers.”
          Second, in support of its pro bono efforts, the Bar maintains a directory
   of “volunteer and resource opportunities.” 9 The webpage appears to direct
   lawyers to various resources depending on the Bar’s perceived needs of the
   time. For example, as of April 2021, it directed lawyers to volunteering for
   legal needs related to the COVID-19 pandemic (e.g. evictions, unemploy-
   ment, and domestic problems). For a time in 2019, it directed lawyers to
   organizations representing asylum-seekers and illegal aliens.
          Third, the Bar funds the Texas Supreme Court’s Access to Justice
   Commission (“AJC”), which “focuses on cutting-edge initiatives and pilot
   projects that promote access to justice in Texas.” Among other things, it
   aims to “increase resources and funding for access to justice,” “develop and
   implement initiatives designed to expand civil access to justice,” and pro-
   mote “systemic change.” One of its mechanisms for achieving those aims is
   lobbying for “both funding and non-funding legislation.”
          Finally, as mentioned above, the legal services fee, by statute, is used
   to fund legal services for the indigent.

                                          4.
          The Bar also undertakes a number of miscellaneous activities to which
   the plaintiffs object. It hosts an annual convention, which sponsors panels,
   some of which the plaintiffs contend are ideologically charged. The Bar funds
   continuing legal education (“CLE”) programs, some of which the plaintiffs



          9
               Volunteer and Resource Opportunities, State Bar of Texas,
   https://www.texasbar.com/Content/NavigationMenu/LawyersGivingBack/Volunteer/d
   efault.htm.




                                              7
Case: 20-50448      Document: 00515926585          Page: 8   Date Filed: 07/06/2021




                                    No. 20-50448


   aver are similarly charged. And the Bar funds the Texas Bar Journal.

                                         C.
          Recognizing that some members might object to various of its myriad
   initiatives, the Bar provides ways for dissenting members to make their dis-
   agreements known. Before the expenditure is approved, members can lodge
   their objections to either the Bar’s Board of Directors or the appropriate
   committee or section. See, e.g., Policy Manual §§ 8.01.03(B), 8.01.06(B),
   8.01.08(B), 8.01.09(D). Members may also express disapproval at the Bar’s
   annual public hearing on its proposed budget.         Tex. Gov’t Code
   § 81.022(b)–(c). The ballot box provides another incidental check: Mem-
   bers vote for the Bar’s officers and directors. See generally Policy Manual
   §§ 1.03, 2.01.
          The Bar also provides a mechanism for objecting members to obtain a
   pro rata refund of their membership fee. Specifically, members may file a
   written objection “to a proposed or actual expenditure . . . as not within the
   purposes or limitations” set forth by the State Bar Act or by Supreme Court
   precedent. Policy Manual §§ 3.14.01, 3.14.02. The protesting member may
   “seek refund of a pro rata portion of his or her dues expended, plus interest,”
   on the objectionable activity. Id. § 3.14.02. The Bar does not proactively
   furnish members with a breakdown of their respective pro rata shares of fund-
   ing the Bar’s chosen pursuits. Objections are reviewed by the Executive
   Director, who “in consultation with the President, shall have the discretion
   to resolve” it. Id. § 3.14.03. A refund is the only available remedy─an objec-
   tor cannot prevent the Bar from otherwise pursuing the objected-to activity.
   If a refund is issued, it is done so only “for the convenience of the Bar”: It
   does not constitute an admission that the expense was improper.             Id.
   § 3.14.04. If a refund is denied, the objector has no further administrative
   recourse.




                                         8
Case: 20-50448        Document: 00515926585              Page: 9      Date Filed: 07/06/2021




                                         No. 20-50448


           The Bar requires notice of those procedures to be “published in con-
   junction with any publication or description of the State Bar’s budget, legis-
   lative program, performance measures, amicus briefs, and any other similar
   policy positions adopted by the State Bar.” Id. § 3.14.05. Nevertheless, the
   Bar has record of only one member—who is not among the plaintiffs and who
   lodged the objection after the plaintiffs filed this lawsuit—using the proce-
   dure since its adoption in 2005.

                                              D.
           The plaintiffs sued under 42 U.S.C. §§ 1983 and 1988 on three theo-
   ries: (1) Compelling the plaintiffs “to join, associate with, and financially
   support the State Bar as a precondition to engaging in their chosen profes-
   sion” violates their “rights to free speech and association”; (2) in the alter-
   native, if they can be compelled to join, requiring them to “subsidize political
   and ideological activities that extend beyond the Bar’s core regulatory func-
   tions” violates their right to free speech; and (3) related to both of those,
   “[t]he Bar’s procedures for separating chargeable and non-chargeable
   expenses are inadequate to protect” their First Amendment rights. The
   plaintiffs moved for a preliminary injunction and partial summary judgment
   on liability. 10
           The Bar cross-moved for summary judgment. 11 It countered with


           10
              The plaintiffs moved only for partial summary judgment because the scope of
   relief they planned to seek differed based on the district court’s holding on liability. We
   address both the summary judgment on liability and the scope of the relief plaintiffs are
   entitled to through a preliminary injunction; we do not have occasion to opine on the full
   scope of relief to which they may be entitled.
           11
              The Bar also filed a motion to dismiss, asserting that the original named defen-
   dants did not enforce the mandatory bar membership and legal services fee. In response,
   the plaintiffs filed an amended complaint adding additional defendants to address those
   concerns. The district court dismissed the Bar’s motion without prejudice, and the Bar




                                               9
Case: 20-50448        Document: 00515926585              Page: 10      Date Filed: 07/06/2021




                                         No. 20-50448


   three principal points. First, it contended that Supreme Court precedent—
   specifically Keller and Lathrop v. Donohue, 367 U.S. 820 (1961) (plurality)—
   forecloses the plaintiffs’ claim that being compelled to join the bar violates
   the First Amendment. Second, the Bar asserted that the challenged expendi-
   tures are constitutionally permissible as “necessarily or reasonably incurred
   for the purpose of regulating the legal profession or improving the quality of
   . . . legal service[s].” And third, the Bar maintained that its refund pro-
   cedures are constitutionally adequate.
           The district court denied the plaintiffs’ motions and granted summary
   judgment to the Bar. The court held that Lathrop and Keller remain binding
   in spite of Janus v. American Federation of State, County, & Municipal Em-
   ployees, Council 31, 138 S. Ct. 2448 (2018), and that Lathrop and Keller fore-
   close the plaintiffs’ contention that being forced to join the bar violates the
   First Amendment. The court further determined that all of the challenged
   Bar expenses passed constitutional muster under Keller, “because they fur-
   ther[ed] Texas’s interest in professional regulation or legal-service quality
   improvement.” Finally, the court rejected the plaintiffs’ challenge to the
   refund procedures, concluding that they are constitutionally adequate. The
   court entered a “take nothing” judgment, and the plaintiffs appeal.

                                               II.
           Because “[t]his court has a continuing obligation to assure itself of its
   own jurisdiction” 12 before addressing the merits, we must determine wheth-
   er the Tax Injunction Act (“TIA”) stripped the district court of jurisdiction.
   Our review is de novo. Washington v. Linebarger, Goggan, Blair, Pena & Samp-



   does not challenge the propriety of that dismissal on appeal.
           12
               United States v. Pedroza-Rocha, 933 F.3d 490, 493 (5th Cir. 2019) (per curiam),
   cert. denied, 140 S. Ct. 2769 (2020).




                                               10
Case: 20-50448        Document: 00515926585              Page: 11       Date Filed: 07/06/2021




                                          No. 20-50448


   son, LLP, 338 F.3d 442, 444 (5th Cir. 2003).
           The TIA provides that “district courts shall not enjoin, suspend or
   restrain the assessment, levy or collection of any tax under State law where a
   plain, speedy and efficient remedy may be had in the courts of such State.”
   28 U.S.C. § 1341. 13 In other words, “the [TIA] is a broad jurisdictional
   impediment to federal court interference with the administration of state tax
   systems.” Home Builders Ass’n of Miss., Inc. v. City of Madison, 143 F.3d 1006,
   1010 (5th Cir. 1998) (quotation marks omitted). The TIA does not, however,
   impede federal courts’ review of regulatory fees. See id. Therefore, to deter-
   mine our jurisdiction, we must decide whether the membership fee and the
   legal services fee are taxes or, instead, whether they are fees.
           “Whether a charge is a fee or a tax is a question of federal law.”
   Neinast v. Texas, 217 F.3d 275, 278 (5th Cir. 2000). Although the label given
   to a particular outlay “has no bearing on the resolution of the question,”
   Home Builders, 143 F.3d at 1010 n.10, we may take notice of how an expense
   is treated by the state’s courts, see Lipscomb v. Columbus Mun. Separate Sch.
   Dist., 269 F.3d 494, 500 n.13 (5th Cir. 2001). Generally, “a broad construc-
   tion of ‘tax’ is necessary to honor Congress’s goals in promulgating the
   TIA.” Henderson v. Stalder, 407 F.3d 351, 356 (5th Cir. 2005).
           “[T]he line between a ‘tax’ and a ‘fee’ can be a blurry one.” Home
   Builders, 143 F.3d at 1011 (quotation marks omitted). Indeed, “the distinc-
   tion between a tax and a fee is a spectrum with the paradigmatic fee at one
   end and the paradigmatic tax at the other.” Washington, 338 F.3d at 444
   (quotation marks omitted). But we have enunciated some workable distinc-



           13
              Similarly, “[t]he Anti-Injunction Act, 26 U.S.C. § 7421(a), bars any ‘suit for the
   purposes of restraining the assessment or collection of any tax.’” CIC Servs., LLC, v. IRS,
   141 S. Ct. 1582, 1586 (2021).




                                                11
Case: 20-50448     Document: 00515926585            Page: 12   Date Filed: 07/06/2021




                                     No. 20-50448


   tions. First, “the classic tax sustains the essential flow of revenue to the gov-
   ernment, while the classic fee is linked to some regulatory scheme.” Home
   Builders, 143 F.3d at 1011. Second, “[t]he classic tax is imposed by a state or
   municipal legislature, while the classic fee is imposed by an agency upon
   those it regulates.” Id. And third, “[t]he classic tax is designed to provide a
   benefit for the entire community, while the classic fee is designed to raise
   money to help defray an agency’s regulatory expenses.” Id.
          The membership fees are “classic fees.” First, they are linked to the
   regulation of the legal profession, not to generating revenue for the govern-
   ment. Texas law requires that Bar funds “be used only for administering the
   public purposes provided by” the State Bar Act. Tex. Gov’t Code
   § 81.054(d). In fact, the Supreme Court of Texas must distribute the fees to
   the Bar only for funding expenditures to pursue those ends.              See id.
   § 81.054(c). Second, the membership fees are imposed neither by a legisla-
   ture nor on the entire community. Although a statute authorizes charging
   the fees, the process of setting and collecting those fees is left to the Texas
   Supreme Court and the Bar. See id. §§ 81.022, 81.054(a), (c). Furthermore,
   the dues are paid only by those regulated by the Bar—licensed Texas
   attorneys—“not the public at large,” indicating they are a fee. Neinast,
   217 F.3d at 278. Third and finally, the membership fees defray the Bar’s
   costs. The Bar is entirely self-funded, and the mandatory dues amount to
   nearly half of its annual revenue.
          The legal services fee is also a fee, albeit a less paradigmatic one. Like
   the membership fee, the legal services fee is imposed only on the legal pro-
   fession, “not the public at large.” Id. And the fee is linked to the regulation
   of the legal profession, given that its purpose is to ensure adequate funding
   of “basic civil legal services to the indigent and legal representation and other
   defense services to indigent defendants in criminal cases.” Tex. Gov’t
   Code § 81.054(d). In other words, its purpose is not to raise revenue but to



                                          12
Case: 20-50448        Document: 00515926585              Page: 13       Date Filed: 07/06/2021




                                          No. 20-50448


   ensure that members of the legal profession are able to provide a particular
   legal service. On the other hand, unlike the membership fee, the legal
   services fee is imposed directly by the legislature. Compare id. § 81.054(a),
   with id. § 81.054(j). But that does not outweigh the other factors.
           Since neither the membership fee nor the legal services fee is a tax, the
   TIA does not deprive the federal courts of jurisdiction. We therefore turn to
   the merits.

                                               III.
           We first analyze the plaintiffs’ claim that compelling them to join the
   Bar violates the First Amendment. The Supreme Court has twice opined on
   whether mandatory bars violate the First Amendment. We discuss those
   cases, Lathrop v. Donohue, 367 U.S. 820 (1961) (plurality), and Keller v. State
   Bar of California, 496 U.S. 1 (1990), to determine whether the plaintiffs’
   claim survives. 14



           14
              Since Lathrop and Keller were decided, the Supreme Court’s First Amendment
   caselaw has changed dramatically. Both cases drew from the then-existing jurisprudence
   on the First Amendment implications of mandatory union dues, but that jurisprudence has
   evolved. Keller, in particular, rested almost exclusively on Abood v. Detroit Board of Edu-
   cation, 431 U.S. 209 (1977), which the Court overruled in Janus, 138 S. Ct. at 2486. Those
   changes, and Janus in particular, cast doubt on Lathrop and Keller. See Jarchow, 140 S. Ct.
   at 1720 (Thomas, J., dissenting from denial of certiorari). Contra Janus, 138 S. Ct. at 2498
   (Kagan, J., dissenting) (contending that Janus did not call Keller into question).
            But “the Supreme Court abrogates its cases with a bang, not a whimper, and it has
   never revisited” either Lathrop or Keller. Tex. Democratic Party v. Abbott, 961 F.3d 389, 405
   (5th Cir. 2020). So, despite their “increasingly wobbly, moth-eaten foundations,” State
   Oil Co. v. Khan, 522 U.S. 3, 20 (1997) (cleaned up), Lathrop and Keller remain binding.
   Because they have “direct application in [this] case,” we apply them, “leaving to [the
   Supreme] Court the prerogative of overruling its own decisions.” Rodriguez de Quijas v.
   Shearson/Am. Exp., Inc., 490 U.S. 477, 484 (1989). With that said, Lathrop’s and Keller’s
   weakened foundations counsel against expanding their reach as we consider questions they
   left open.




                                                13
Case: 20-50448     Document: 00515926585            Page: 14    Date Filed: 07/06/2021




                                     No. 20-50448


          In Lathrop, 367 U.S. at 827–28, the Court considered whether manda-
   tory bar membership necessarily violates the right to freedom of association.
   The Wisconsin Bar, the Lathrop plaintiff alleged, “express[es] . . . opinion[s]
   on legislative matters” and “utilizes its property, funds and employees for
   the purposes of influencing legislation and public opinion toward legis-
   lation.” Id. at 827. Therefore, he contended “that he [could not] constitu-
   tionally be compelled to join and give support to” the Bar. Id.
          The Court rejected the plaintiff’s claim for two reasons. First, it noted
   that the plaintiff’s “compulsory enrollment imposes only the duty to pay
   dues”; his involuntary membership did not require any other participation.
   Id. at 827–28. Second, the Court found that the bar’s activities at issue were
   almost entirely limited to “elevating the educational and ethical standards of
   the Bar to the end of improving the quality of the legal service available to the
   people of the State” Id. at 843. Though that bar was engaged in legislative
   activity, that activity was “not the major activity of the State Bar,” id. at 839,
   and, furthermore, it was limited to bills pertinent to the legal profession for
   which there was “substantial unanimity,” id. at 834–38.
          After deciding that compelling the plaintiff to pay dues to such a bar
   association did not violate the freedom of association, the Lathrop Court, not-
   ing the paucity of the record, declined to decide whether “the use of his
   money for causes which he opposes” violated his right to free speech. Id.
   at 845. Three decades later, Keller reached that issue.
          Like the Lathrop plaintiff, the Keller plaintiffs claimed that compelling
   their financial support of political activities violated their rights to freedom
   of speech and freedom of association. Keller, 496 U.S. at 5–6. The Court
   held that state bar associations may constitutionally charge mandatory dues
   to “fund activities germane” to “the purpose[s] for which compelled associ-
   ation was justified,” i.e., “regulating the legal profession and improving the




                                          14
Case: 20-50448        Document: 00515926585              Page: 15       Date Filed: 07/06/2021




                                         No. 20-50448


   quality of legal services.” Id. at 13–14. But state bar associations cannot con-
   stitutionally use mandatory dues to “fund activities of an ideological nature
   which fall outside of those areas of activity.” Id. at 14. Although it held that
   at least some complained-of activities were germane, the Court remanded for
   the lower courts to determine exactly which of the challenged activities were
   non-germane. 15
           After deciding the free speech issue, the Court turned briefly to free-
   dom of association. The Keller plaintiffs contended that “they cannot be
   compelled to associate with an organization that engages in political or ideo-
   logical activities beyond those for which mandatory financial support is justi-
   fied under the principles of Lathrop and Abood [v. Detroit Board of Education,
   431 U.S. 209 (1977)].” Id. Despite noting that the plaintiffs’ claim “appears
   to implicate a much broader freedom of association claim than was at issue in
   Lathrop,” id. at 17, the Court did not resolve that broader claim, see id.
           So where do Lathrop and Keller leave us? Lathrop held that lawyers
   may constitutionally be mandated to join a bar association that solely regu-
   lates the legal profession and improves the quality of legal services. Keller
   identified that Lathrop did not decide whether lawyers may be constitu-
   tionally mandated to join a bar association that engages in other, non-
   germane activities. Nor did Keller resolve that question. 16 Therefore, we


           15
              See Keller, 496 U.S. at 15–16 (noting that “[c]ompulsory dues may not be
   expended to endorse or advance a gun control or nuclear weapons freeze initiative,” both
   of which the plaintiffs asserted the state bar did).
           16
              We join the Ninth and Tenth Circuits in reading Lathrop and Keller as leaving
   that question unresolved. See Schell v. The Chief Justice & Justices of the Oklahoma Supreme
   Court, No. 20-6044, 2021 WL 2657106, at *11 (10th Cir. June 29, 2021); Crowe v. Or. State
   Bar, 989 F.3d 714, 727–29 (9th Cir. 2021), petition for cert. filed (May 27, 2021)
   (No. 20-1678).”




                                               15
Case: 20-50448        Document: 00515926585              Page: 16       Date Filed: 07/06/2021




                                         No. 20-50448


   must both decide that issue and determine whether the Texas Bar is engaged
   in non-germane activities.

                                               A.
           To determine whether compelling the plaintiffs to join a bar that
   engages in non-germane activities violates their freedom of association, we
   must decide (1) whether compelling the plaintiffs to join burdens their rights
   and, (2) if so, whether it is nevertheless justified by a sufficient state interest.

                                               1.
           “[F]reedom of association is never mentioned in the United States
   Constitution.” 17 Instead, it is implicit in the other rights listed in the First
   Amendment. See Roberts v. U.S. Jaycees, 468 U.S. 609, 618 (1984). As rele-
   vant here, “[a]n individual’s freedom to speak . . . could not be vigorously
   protected from interference by the State unless a correlative freedom to
   engage in group effort toward those ends were not also guaranteed.” 18 Be-
   cause the right to freedom of association is part of the freedom of speech,
   “[t]o determine whether a group is protected by the First Amendment’s ex-
   pressive associational right, we must determine whether the group engages
   in ‘expressive association.’” Boy Scouts of Am. v. Dale, 530 U.S. 640, 648
   (2000).
           For groups that engage in expressive association, the “[f]reedom of
   association . . . plainly presupposes a freedom not to associate.” Roberts,
   468 U.S. at 623. Those groups have a right to restrict their membership,


           17
            Amy Gutmann, Freedom of Association: An Introductory Essay, in Freedom of
   Ass’n 3, 9 (Amy Guttman ed. 1998); see U.S. Const. amend. I.
           18
             Roberts, 468 U.S. at 622; see also NAACP v. Alabama ex rel. Patterson, 357 U.S.
   449, 460 (1958) (“Effective advocacy of both public and private points of view, particularly
   controversial ones, is undeniably enhanced by group association . . . .”).




                                               16
Case: 20-50448        Document: 00515926585              Page: 17        Date Filed: 07/06/2021




                                          No. 20-50448


   because the membership is the message. 19 Individuals have an analogous
   right to “eschew association for expressive purposes.” Janus, 138 S. Ct.
   at 2463. That right is part and parcel of the “cardinal constitutional com-
   mand” that the government may not compel “individuals to mouth support
   for views they find objectionable.” Id. 20
           Based on that, compelling a lawyer to join a bar association engaged in
   non-germane activities burdens his or her First Amendment right to freedom
   of association. Such a bar association would invariably be engaged in expres-
   sive activities. Even bar associations that engage in only germane activities
   undertake some expressive activities; for example, proposing an ethical rule
   expresses a view that the rule is a good one, and commenting on potential
   changes to the state’s court system, as the bar in Lathrop did, expresses a view
   that such a reform is a good or bad idea.
           Bar associations that also engage in non-germane activities will almost
   certainly be engaging in additional expressive activities that “support . . . a
   particular conception of the good life or controversial ideology of the good
   society.” Id. And, when a bar association does so, part of its expressive mes-
   sage is that its members stand behind its expression. The membership is part
   of the message. Compelling membership, therefore, compels support of that
   message. If a member disagrees with that “conception of the good life or
   controversial ideology,” then compelling his or her membership infringes on



           19
             See Christian Legal Soc’y Chapter of the Univ. of Cal., Hastings Coll. of the L. v.
   Martinez, 561 U.S. 661, 680 (2010) (“Who speaks . . . colors what concept is conveyed.”).
           20
              “When membership of an association requires the individual to give support to
   a particular conception of the good life or controversial ideology of the good society, the
   freedom to refuse association is clearly fundamental to the individual’s freedom to live
   authentically in accordance with his/her own ethical and political beliefs.” Stuart White,
   Trade Unionism in a Liberal State, in Freedom of Ass’n, supra, at 330, 345.




                                                17
Case: 20-50448        Document: 00515926585            Page: 18      Date Filed: 07/06/2021




                                        No. 20-50448


   the freedom of association. Id.

                                             2.
             But that does not necessarily mean the plaintiffs are entitled to relief.
   “The right to associate for expressive purposes is not . . . absolute.” Roberts,
   468 U.S. at 623. In its freedom-of-association cases, the Court has generally
   applied “exacting . . . scrutiny,” under which “mandatory associations are
   permissible only when they serve a ‘compelling state interest that cannot be
   achieved through means significantly less restrictive of associational free-
   doms.’” Knox v. Serv. Emps. Intl Union, Loc. 1000, 567 U.S. 298, 310 (2012)
   (quoting Roberts, 468 U.S. at 623).
             Compelled membership in a bar association that is engaged in only
   germane activities survives that scrutiny. We know that both because
   Lathrop held that compelled membership in such a bar did not violate free-
   dom of association and because of the more recent statement in Harris v.
   Quinn, 573 U.S. 616, 655–56 (2014): States “have a strong interest in allo-
   cating to the members of the bar, rather than the general public, the expense
   of ensuring that attorneys adhere to ethical practices” as well as of regulating
   the legal protection and improving the quality of legal services. Id. And, for
   that reason, Keller, which allowed compelled subsidization 21 of germane
   activities, “fits comfortably within the [exacting scrutiny] framework.” Id.
   at 655.
             Compelled membership in a bar association that engages in non-
   germane activities, on the other hand, fails exacting scrutiny. Knox v. Serv.
   Emps. Int’l Union, Loc. 1000, 567 U.S. 298, 310 (2012) (quoting Roberts,


             21
              Exacting scrutiny is applied to both freedom-of-association and compelled-
   subsidy claims. See, e.g., Janus, 138 S. Ct. at 2465 (compelled subsidy); Dale, 530 U.S.
   at 648 (freedom of association).




                                             18
Case: 20-50448     Document: 00515926585            Page: 19   Date Filed: 07/06/2021




                                     No. 20-50448


   468 U.S. at 623). Plaintiffs suggest that, instead of exacting scrutiny, strict
   scrutiny should apply. Under that standard, the government must show that
   its action is “narrowly tailored” to “further compelling governmental inter-
   ests.” Johnson v. California, 543 U.S. 499, 505 (2005) (cleaned up). Because
   the bar’s mandatory membership “cannot survive under even the more
   permissive standard,” we do not decide whether strict scrutiny is necessary.
   See Janus, 138 S. Ct. at 2465. Although states have interests in allocating the
   expenses of regulating the legal profession and improving the quality of legal
   services to licensed attorneys, they do not have a compelling interest in
   having all licensed attorneys engage as a group in other, non-germane
   activities.
          Moreover, there are other “means significantly less restrictive of asso-
   ciational freedoms” to achieve the state’s legitimate interests.          Knox,
   567 U.S. at 310. Almost twenty states—including some of the largest legal
   markets, such as New York, Illinois, and Pennsylvania—directly regulate the
   licensing and disciplining of attorneys. See Brock, supra, at 24 n.1 (not listing
   those states as having mandatory bars).
          The Bar cannot reasonably suggest that those states are unable to reg-
   ulate their legal professions adequately. Nor does the Bar have to cede its
   ability to engage in non-germane activities entirely—as California has shown,
   a hybrid model is possible.
          Therefore, the plaintiffs are entitled to summary judgment on their
   freedom-of-association claim if the Bar is in fact engaged in non-germane
   activities.

                                          B.
          The purposes justifying compelled association in a bar association are
   “regulating the legal profession” and “improving the quality of legal ser-
   vices.” Keller, 496 U.S. at 13. For activities to be germane, they must be




                                          19
Case: 20-50448        Document: 00515926585               Page: 20        Date Filed: 07/06/2021




                                           No. 20-50448


   “necessarily or reasonably incurred for” those purposes. Id. at 14. The
   plaintiffs contend that all “activities of a ‘political or ideological’ nature”
   necessarily are non-germane. That misses the mark.
           Keller said mandatory dues cannot be used to “fund activities of an
   ideological nature which fall outside of those areas of activity.” Id. (emphasis
   added). Though later decisions have framed Keller somewhat as these
   plaintiffs do, 22 none of them purported to alter Keller’s standard, which
   contemplates that some political or ideological activities might be germane.
   With that in mind, we turn to “[t]he difficult question” of determining
   whether each respective challenged activity is germane. Id.

                                                 1.
           The Bar’s legislative program is neither entirely germane nor wholly
   non-germane. The plaintiffs advocate a bright line rule that any legislative
   lobbying is non-germane. But such a rule is foreclosed by Lathrop and Keller.
   In Lathrop, 367 U.S. at 836–37, the Court identified no First Amendment vio-
   lation despite the Wisconsin bar’s lobbying for various pieces of legislation
   regarding the state court system, attorney compensation, and other matters
   related to the legal profession. And Keller, 496 U.S. at 15, highlighted that
   lobbying is germane where “officials and members of the Bar are acting
   essentially as professional advisers to those ultimately charged with the regu-



           22
              See, e.g., Harris, 573 U.S. at 655 (describing Keller as holding “that members of
   this bar could not be required to pay the portion of bar dues used for political or ideological
   purposes but that they could be required to pay the portion of the dues used for activities
   connected with proposing ethical codes and disciplining bar members”); Johanns v. Live-
   stock Mktg. Ass’n, 544 U.S. 550, 558 (2005) (“[W]e have invalidated the use of the com-
   pulsory fees to fund speech on political matters.” (citing Keller)); Bd. of Regents of Univ. of
   Wis. Sys. v. Southworth, 529 U.S. 217, 231 (2000) (“[L]awyers could not, however, be
   required to fund the bar association’s own political expression.” (citing Keller, 496 U.S.
   at 16)).




                                                 20
Case: 20-50448        Document: 00515926585              Page: 21       Date Filed: 07/06/2021




                                         No. 20-50448


   lation of the legal profession.” At the same time, the scope of the Bar’s legis-
   lative program belies its contention that every single bill it has lobbied for is
   germane to regulating the legal profession or improving the quality of legal
   services.
           Keller did not lay down a test to determine when lobbying is germane
   and when it is not, acknowledging that the dividing line would “not always
   be easy to discern.” Id. at 16. Instead, it identified “advanc[ing] a gun con-
   trol or nuclear weapons freeze initiative” and “proposing ethical codes” as
   the bookends of the spectrum and left it to lower courts to work out inter-
   mediate cases. We must do so now.
           Except as stated below, advocating changes to a state’s substantive
   law is non-germane to the purposes identified in Keller. Such lobbying has
   nothing to do with regulating the legal profession or improving the quality of
   legal services. Instead, those efforts are directed entirely at changing the law
   governing cases, disputes, or transactions in which attorneys might be involved.
   Lobbying for legislation regarding the functioning of the state’s courts or
   legal system writ large, on the other hand, is germane. So too is advocating
   for laws governing the activities of lawyers qua lawyers. 23



           23
               Lathrop’s description of the topics on which the Wisconsin Bar took positions is
   illustrative of the type of lobbying that is germane:
               The State Bar, through its Board of Governors or Executive Commit-
           tee, has taken a formal position with respect to a number of questions of
           legislative policy. These have included such subjects as an increase in the
           salaries of State Supreme Court justices; making attorneys notaries public;
           amending the Federal Career Compensation Act to apply to attorneys
           employed with the Armed Forces the same provisions for special pay and
           promotion available to members of other professions; improving pay scales
           of attorneys in state service; court reorganization; extending personal
           jurisdiction over nonresidents; allowing the recording of unwitnessed con-




                                               21
Case: 20-50448        Document: 00515926585                Page: 22        Date Filed: 07/06/2021




                                           No. 20-50448


           Applied to the Bar’s 2019 legislative program, for example, that means
   that some lobbying was germane, but most was not. Many of the bills the Bar
   supported relate to substantive Texas law and are wholly disconnected from
   the Texas court system or the law governing lawyers’ activities. For exam-
   ple, the Bar’s lobbying to amend the Texas Constitution’s definition of mar-
   riage and create civil unions is obviously non-germane. 24 The Bar’s presum-
   ably less-controversial proposed substantive changes to Texas family law are
   equally non-germane. The Bar’s lobbying for the “creation of an exemption
   regarding the appointment of pro bono volunteers,” on the other hand, is ger-
   mane, because it relates to the law governing lawyers. Its lobbying for
   changes to Texas trust law is germane to the extent the changes affect law-
   yers’ duties when serving as trustees, and non-germane to the extent the
   changes do not.


           veyances; use of deceased partners’ names in firm names; revision of the
           law governing federal tax liens; law clerks for State Supreme Court jus-
           tices; curtesy and dower; securities transfers by fiduciaries; jurisdiction of
           county courts over the administration of inter vivos trusts; special appro-
           priations for research for the State Legislative Council.
   Lathrop, 367 U.S. at 836–37 (citations omitted). Those positions, with the possible excep-
   tions of “curtesy and dower,” “extending personal jurisdiction over nonresidents,” and
   “federal tax liens,” all relate to the state’s court system or the activities of lawyers. That
   type of lobbying is germane.
            In addition to its formally taken positions, the Wisconsin bar set up a group to
   address federal legislation affecting “the practice of law, or lawyers as a class, or the juris-
   diction, procedure and practice of the Federal courts and other Federal tribunals, or crea-
   tion of new Federal courts or judgeships affecting this state, and comparable subjects.” Id.
   at 838. Announcing positions on those topics would also pass the germaneness test.
           24
             The Bar contends that its lobbying was germane because “seeking to amend or
   repeal unconstitutional laws benefits the legal profession and improves the quality of legal
   services because it reduces the risk that lawyers, their clients, members of the public, or
   government officials will rely on laws that judicial decisions have rendered invalid.” But
   Keller does not afford the Bar a roving commission to advocate for legislation to “amend or
   repeal unconstitutional laws” or “clean up legal texts.”




                                                 22
Case: 20-50448        Document: 00515926585              Page: 23       Date Filed: 07/06/2021




                                         No. 20-50448


           What is important, however, is that some of the legislative program is
   non-germane. The Bar attempts to salvage the program by maintaining that
   only its voluntary sections engage in lobbying and that therefore plaintiffs are
   not compelled to associate with those initiatives. But, by the Bar’s own
   admission, “[n]o voluntary section may assert a position regarding legisla-
   tive, judicial, or executive action unless it has first obtained permission” from
   the Bar’s Board of Directors. See Policy Manual § 8.01.06. Those positions
   have the imprimatur of the entire Bar.
           Moreover, even if the subject-matter sections undertake the direct-
   lobbying expenses, the Bar still uses mandatory dues to fund those sections
   directly and to pay for the GRD, which reviews the sections’ proposals. That
   too ties the entire Bar to the program. In sum, some of the legislative program
   is non-germane, so compelling the plaintiffs to join an association engaging
   in it violates their freedom of association.

                                               2.
           The Bar’s various diversity initiatives through OMA, though highly
   ideologically charged, are germane to the purposes identified in Keller. The
   plaintiffs contend that OMA’s diversity initiatives are “highly ideological,”
   because they support the approach of “having programs targeted at certain
   individuals based on their race, gender, or sexual orientation” and “people
   of good faith . . . disagree sharply about the merits of such programs.” The
   plaintiffs are certainly right on that point—affirmative action and other
   identity-based programs, in contexts ranging from contract bidding to higher
   education, have spawned sharply divided public debate and widespread, con-
   tentious litigation. 25 Legislation has been introduced in Congress to address


           25
             See, e.g., Schuette v. Coal. to Defend Affirmative Action, Integration & Immigrant
   Rights & Fight for Equal. by Any Means Necessary (BAMN), 572 U.S. 291 (2014); Parents




                                               23
Case: 20-50448        Document: 00515926585                Page: 24        Date Filed: 07/06/2021




                                           No. 20-50448


   a number of race-based issues, 26 and litigation remains pending challenging
   several diversity-justified initiatives. 27 In other words, that issue is a “sensi-
   tive political topic[ ]” that is “undoubtedly [a] matter[] of profound value
   and concern to the public.” Janus, 138 S. Ct. at 2476 (cleaned up).
           But, despite the controversial and ideological nature of those diversity
   initiatives, they are germane to the purposes identified by Keller. They are
   aimed at “creating a fair and equal legal profession for minority, women, and
   LGBT attorneys,” which is a form of regulating the legal profession. And
   the Bar contends that those initiatives “help to build and maintain the pub-
   lic’s trust in the legal profession and the judicial process as a whole,” which
   is an improvement in the quality of legal services.
           The germaneness test does not require that there be unanimity on the
   Bar’s position on what best regulates the legal profession—that is typically
   for the Bar to decide. 28 To take a non-controversial example, the Bar’s advo-
   cating a particular ethical rule is germane no matter how strenuously an attor-



   Involved in Cmty. Schs. v. Seattle Sch. Dist. No. 1, 551 U.S. 701 (2007); Grutter v. Bollinger,
   539 U.S. 306 (2003); Gratz v. Bollinger, 539 U.S. 244 (2003); Adarand Constructors, Inc. v.
   Pena, 515 U.S. 200 (1995).
           26
              See, e.g., Commission to Study and Develop Reparation Proposals for African-
   Americans Act, H.R. 40, 116th Cong. (2019); Commission to Study and Develop Repara-
   tion Proposals for African-Americans Act, S. 1083, 116th Cong. (2019); George Floyd
   Justice in Policing Act of 2020, H.R. 7120, 116th Cong. (2020).
           27
             See, e.g., Students for Fair Admissions, Inc. v. President & Fellows of Harvard Coll.,
   980 F.3d 157 (1st Cir. 2020), petition for cert. filed (Feb. 25, 2021) (No. 20-1199).
           28
               But there are limits. Certain ideologically charged activities might be so tenu-
   ously related to the legal profession that any argument they are germane would be pre-
   textual. In holding that the diversity initiatives are germane, we do not give the Bar carte
   blanche to engage in any ideological activities so long as they have some sophistic argument
   the activities are germane. We just identify that the diversity initiatives are not so tenuously
   connected to the purposes identified in Keller, and that therefore their ideologically charged
   nature does not defeat their germaneness.




                                                 24
Case: 20-50448        Document: 00515926585               Page: 25        Date Filed: 07/06/2021




                                           No. 20-50448


   ney might disagree with its propriety. The same principle applies here. In
   sum, the diversity initiatives are “activities of an ideological nature which fall
   [in]side” the areas identified by Keller, 496 U.S. at 14. Given that those
   activities are germane under Keller, they are not a basis for granting summary
   judgment for the plaintiffs. 29

                                                 3.
           Most, but not quite all, of the Bar’s activities aimed at aiding the needy
   are germane. Specifically, (1) the LAD, (2) the Bar’s directory of volunteer
   and resource opportunities, and (3) the legal services fee solely support pro
   bono work. That is germane to both regulating the legal profession and im-
   proving the quality of legal services. Legal aid and pro bono programs focus
   on providing legal counsel to millions of Texans who cannot afford it and
   would otherwise be forced to proceed pro se. This improves the quality of
   legal services available to low-income Texans, given that they would other-
   wise have no legal services at all.
           Such initiatives also aid Texas courts, because decreasing the number
   of pro se litigants reduces the administrative burdens those litigants place on
   Texas courts. Moreover, legal aid and pro bono efforts help lawyers to “fulfill
   [their] ethical responsibility to provide public interest legal service.” 30 The
   Supreme Court has suggested that funding legal aid and encouraging pro bono


           29
               We doubt it would be constitutionally permissible, under Janus, to compel the
   plaintiffs to join an association taking the Bar’s stances on those ideologically charged
   issues. But Keller binds us as the caselaw that is most directly applicable.
           30
              Tex. Disciplinary R. Pro. Conduct 6.01 cmt. 5; see also id. preamble
   ¶ 6 (“A lawyer should render public interest legal service. . . . The provision of free legal
   services to those unable to pay reasonable fees is a moral obligation of each lawyer . . . .”);
   Tex. State Bar Bd. of Dirs., Pro Bono Resolution (2000) (“[E]ach Texas
   attorney should aspire to render at least 50 hours of legal services to the poor each year
   . . . .”).




                                                 25
Case: 20-50448        Document: 00515926585                Page: 26        Date Filed: 07/06/2021




                                           No. 20-50448


   service are permissible ends for a mandatory bar to pursue, 31 and our sister
   circuits appear to agree. 32
           The plaintiffs’ main complaint with those programs seems to be that
   they disagree with the Bar’s choice of legal aid organizations to support, par-
   ticularly in the context of immigration. Specifically, they contend that facili-
   tating representation of aliens “is itself a highly ‘substantive’ and ‘ideological
   activity’” that “squarely aligns the Bar with one view of a politically charged
   national debate.” But a “lawyer’s representation of a client . . . does not
   constitute an endorsement of the client’s political, economic, social or moral
   views or activities.” 33 It follows that there is no reason to believe that facili-
   tating lawyers’ representation of aliens in navigating immigration laws consti-
   tutes an endorsement of any particular viewpoint about those statutes. And
   structurally, in cases where the federal government is a party, it is unsurpris-
   ing that only one side of that “v” needs pro bono assistance.
           In any event, LAD’s directory merely provides information for attor-
   neys interested in such matters to connect with related organizations, and
   LAD provides pro bono support for groups touching on a wide array of legal




           31
               See Lathrop, 367 U.S. at 840–43 (observing most of the Wisconsin Bar’s political
   activities, which included support for legal aid, “serve the function . . . of elevating the
   educational and ethical standards of the Bar to the end of improving the quality of the legal
   service available to the people of the State”).
           32
              See, e.g., Schneider v. Colegio de Abogados de P.R., 917 F.2d 620, 626, 631 (1st Cir.
   1990) (endorsing mandatory dues to support “legal aid services”); Levine v. Heffernan, 864
   F.2d 457, 462 & n.4 (7th Cir. 1988) (noting that Lathrop indicated that “helping [to]
   establish legal aid systems” was an “important activit[y] that the bar engaged in”); Gibson
   v. Fla. Bar (Gibson I), 798 F.2d 1564, 1569 n.4 (11th Cir. 1986) (“Acceptable areas for Bar
   lobbying would include . . . budget appropriations for the judiciary and legal aid . . . .”).
           33
            Tex. Disciplinary R. Pro. Conduct 6.01 cmt.4. If it did, no attorney
   would want to represent an accused murderer or child molester.




                                                 26
Case: 20-50448       Document: 00515926585              Page: 27      Date Filed: 07/06/2021




                                         No. 20-50448


   disciplines. 34 The plaintiffs do not allege, and the record does not support,
   that LAD reserves those resources only for low-income Texans with certain
   political views or those who are pursuing certain ideological causes.
           AJC is more complicated, because unlike LAD, the resources page,
   and the legal services fee, AJC’s activities are not entirely cabined to making
   legal representation more available to low-income Texans. To be sure, most
   of its activities are so directed, 35 and to the extent the Bar is supporting AJC
   activities limited to helping low-income Texans access legal services, it is
   germane. But some of AJC’s activities include lobbying for changes to Texas
   substantive law designed to benefit low-income Texans. 36 Those may be sal-
   utary activities. But they are aimed at making substantive Texas law more
   favorable to low-income Texans, not at “regulating the legal profession” or
   “improving the quality of legal services,” so they are non-germane under
   Keller. Therefore, the Bar’s funding of the AJC is non-germane.

                                              4.
           The miscellaneous activities—hosting an annual convention, running
   CLE programs, and publishing the Texas Bar Journal—are all germane. We



           34
             For example, LAD also provides resources for pro bono organizations seeking to
   assist Texas veterans, help with tax issues, support criminal defense, or address improper
   conduct by attorneys.
           35
             For example, the AJC lobbying for funding for civil legal services, creating pro
   bono opportunities for law students, and providing training for attorneys are all merely
   supporting pro bono work. And its efforts to help the Supreme Court of Texas make Texas
   courts more assessable and navigable to low-income Texans, and creating “pro se forms
   and toolkits” improve the quality of legal services.
           36
              For example, AJC “supported two enacted bills that made it easier for people to
   pass their money and their home outside probate,” supported amending the Texas Prop-
   erty Code to “limit dissemination of eviction information,” and supported regulations of
   “wrap-around loans.”




                                              27
Case: 20-50448       Document: 00515926585              Page: 28       Date Filed: 07/06/2021




                                         No. 20-50448


   explain why.
           The Bar’s annual convention and CLE offerings help regulate the
   legal profession and improve the quality of legal services. Both programs
   assist attorneys in fulfilling requirements designed to ensure that they main-
   tain the requisite knowledge to be competent practitioners. See, e.g., Tex.
   Disciplinary R. Pro. Conduct 1.01 cmt. 8. The plaintiffs’ com-
   plaint is that some of the convention panels and CLE courses are ideologically
   charged. Probably so. But that is not the test under Keller. And moreover,
   any objectionable CLE and annual convention offerings are only one part of
   a large, varied catalogue, and the Bar includes disclaimers indicating that it is
   not endorsing any of the views expressed. That is enough to satisfy Keller. 37
           The Texas Bar Journal publishes information related to regulating the
   profession and improving legal services. Such information includes, among
   other things, (1) notices regarding disciplinary proceedings against Bar mem-
   bers, see Tex. R. Disciplinary P. 6.07; (2) announcements of amend-
   ments to evidentiary and procedural rules, see Tex. Gov’t Code
   § 22.108(c); id. § 22.109(c); (3) “public statements, sanctions, and orders”
   issued by the State Commission on Judicial Conduct, see id. § 33.005(e); and
   (4) articles “devoted to legal matters and the affairs of the [Texas] Bar and
   its members,” Tex. State Bar R. art. IX. Moreover, the Journal pur-
   ports to feature articles advancing various viewpoints, and, in any event,
   includes a disclaimer clarifying that the Bar does not endorse any views
   expressed therein. That structure suffices under Keller. 38



           37
           See, e.g., Schneider, 917 F.2d at 626, 631 (endorsing “continuing legal education
   programs” as a permissible activity to fund with mandatory bar dues).
           38
             The plaintiffs also reference, in a single sentence, the Bar’s spending on adver-
   tising. Beyond that, however, they do not explain how it is unlawful, under Keller, to




                                               28
Case: 20-50448          Document: 00515926585            Page: 29       Date Filed: 07/06/2021




                                          No. 20-50448


                                         * * * * *
           In sum, the Bar is engaged in non-germane activities, so compelling
   the plaintiffs to join it violates their First Amendment rights. There are
   multiple other constitutional options: The Bar can cease engaging in non-
   germane activities; Texas can directly regulate the legal profession and create
   a voluntary bar association, like New York’s; or Texas can adopt a hybrid
   system, like California’s. But it may not continue mandating membership in
   the Bar as currently structured or engaging in its current activities.

                                               IV.
           Assuming, arguendo, that the plaintiffs can be required to join the Bar,
   compelling them to subsidize the Bar’s non-germane activities violates their
   freedom of speech. 39 Given that the Bar is engaged in non-germane activities
   and that its interests fail exacting scrutiny, 40 that is a straightforward applica-
   tion of Keller. The Bar may “constitutionally fund activities germane to [reg-
   ulating the legal profession or improving the quality of legal services] out of
   the mandatory dues of all members. It may not, however, in such manner
   fund activities of an ideological nature which fall outside of those areas of
   activity.” Keller, 496 U.S. at 14. As explained above, parts of the legislative
   program and the support for AJC are non-germane, so compelling plaintiffs
   to fund them violates their freedom of speech. They are entitled to summary


   compel them to support those efforts. “It is not enough to merely mention or allude to a
   legal theory”: “[A] party must ‘press’ its claims,” which means, at a minimum, “clearly
   identifying a theory as a proposed basis for deciding the case.” United States v. Scroggins,
   599 F.3d 433, 446–47 (5th Cir. 2010). Because the plaintiffs have not met that threshold,
   they have forfeited any contention related to the advertising expenditures.
           39
              “This alternative holding is not dicta. In this circuit, ‘alternative holdings are
   binding precedent and not obiter dicta.’” Ramos-Portillo v. Barr, 919 F.3d 955, 962 n.5 (5th
   Cir. 2019) (quoting Whitaker v. Collier, 862 F.3d 490, 496 n.14 (5th Cir. 2017)).
           40
                See Part III.C, supra.




                                                29
Case: 20-50448          Document: 00515926585              Page: 30       Date Filed: 07/06/2021




                                            No. 20-50448


   judgment on their second claim.

                                                 V.
           The plaintiffs maintain that the Bar’s procedures for separating
   chargeable from non-chargeable expenses is constitutionally inadequate. 41
   They are, but not for the primary reason the plaintiffs offer.
           The plaintiffs contend the Bar’s procedures, outlined in Part I.C,
   supra, are constitutionally inadequate in light of recent precedent requiring
   clear, free, and affirmative consent—i.e., an opt-in system 42—“before an
   association can use an individual’s coerced fees or dues to support its political
   and ideological activities.” The plaintiffs assert in the alternative that, even
   if the Bar may use an opt-out refund procedure, its current procedures are
   still inadequate because the Bar (1) requires members to pay dues before
   seeking any refund, (2) does not provide adequate notice of its spending as
   required by Chicago Teachers Union, Local No. 1, AFT, AFL-CIO v. Hudson,
   475 U.S. 292 (1986), and (3) makes refunds available only at the Bar’s
   discretion.
           The Bar counters that “nothing in Keller mandates that integrated
   bars adopt the exact procedures Hudson outlined,” let alone that mandatory
   bars use an opt-in system. The Bar avers that its current procedures are con-
   stitutional under Keller because “the Bar provides members with advance,



           41
               Even if the plaintiffs cannot be compelled to join the Bar because that violates
   their freedom of association, the adequacy of the Bar’s procedures is still relevant. As we
   clarify today in No. 20-30086, Boudreaux v. Louisiana State Bar Association, the inability to
   identify non-germane expenses is itself a constitutional injury, entitling the plaintiffs to
   relief. Moreover, because the plaintiffs can be compelled to join the Bar if it ceases its non-
   germane activities, per Lathrop, ensuring the Bar has adequate procedures to notify the
   plaintiffs, and others, that some activities might be non-germane is important.
           42
                See Janus, 138 S. Ct. at 2486; Knox, 567 U.S. at 322.




                                                  30
Case: 20-50448         Document: 00515926585             Page: 31     Date Filed: 07/06/2021




                                          No. 20-50448


   detailed notice of its proposed expenditures, along with several opportunities
   to object to those expenditures before they occur.” Specifically, the Bar
   points to (1) the publication of its proposed budget, which itemizes expendi-
   tures for particular categories, in the Texas Bar Journal; (2) opportunities to
   object at the budget hearing and the annual Bar Board meeting related to the
   budget; and (3) the protest procedure, which allows members to object to
   both proposed and actual expenditures and obtain a refund.
          Each side is half right. The plaintiffs are correct that the Bar’s proce-
   dures are constitutionally wanting, but they are incorrect that, at least under
   current law, opt-in procedures are required. Though Janus and Knox indi-
   cate that may be the case, Keller, despite “its increasingly wobbly, moth-
   eaten foundations,” 43 remains binding on this court. And Keller noted that
   “an integrated bar could certainly meet its Abood obligation by adopting the
   sort of procedures described in Hudson.” Keller, 496 U.S. at 17.
          Hudson requires that a public organization collecting mandatory dues
   and engaging in non-germane conduct have procedures that “include an
   adequate explanation of the basis for the fee, a reasonably prompt oppor-
   tunity to challenge the amount of the fee before an impartial decisionmaker,
   and an escrow for the amounts reasonably in dispute while such challenges
   are pending.” Hudson, 475 U.S. at 310. The explanation of the basis of the
   fee must include “sufficient information to gauge the propriety of the union’s
   fee.” Id. at 306. Hudson’s procedures contemplate an opt-out rule. And
   Keller indicated that Hudson’s procedures are sufficient to satisfy a Bar’s obli-
   gations. Therefore, assuming that plaintiffs can be compelled to join the Bar
   at all, the Bar may constitutionally use some sort of opt-out procedure for
   giving pro-rata refunds.


          43
               State Oil, 522 U.S. at 20 (quotation marks omitted).




                                                31
Case: 20-50448        Document: 00515926585                Page: 32        Date Filed: 07/06/2021




                                           No. 20-50448


           But, though the Bar may use opt-out procedures, its current proce-
   dures are constitutionally inadequate. The Bar asserts that Keller did not hold
   that Hudson’s procedures are constitutionally necessary. That is correct as
   far as it goes: Keller left open whether “one or more alternative procedures
   would likewise satisfy” the Bar’s obligation. Keller, 496 U.S. at 17. But Janus
   and Knox have subsequently made clear that procedures even more protec-
   tive than those described in Hudson (i.e., opt-in procedures) are necessary in
   the closely related union context. 44 In the absence of Keller’s holding that
   Hudson’s procedures are sufficient, we would be bound to follow the
   Supreme Court’s directive in those cases and require opt-in procedures. But
   of course, Keller’s indication that Hudson’s procedures are sufficient remains
   binding. Therefore, given that Keller indicated that Hudson’s procedures are
   sufficient, and Janus held even more protective procedures are necessary,
   Hudson’s procedures are both necessary and sufficient. 45
           The Bar’s procedures are inadequate under Hudson. The Bar does
   not furnish Texas attorneys with meaningful notice regarding how their dues
   will be spent. Nor does it provide them with any breakdown of where their
   fees go. Instead, it places the onus on objecting attorneys to parse the Bar’s
   proposed budget—which only details expenses at the line-item level, often



           44
               “Neither an agency fee nor any other payment to the union may be deducted
   from a nonmember’s wages, nor may any other attempt be made to collect such a payment,
   unless the employee affirmatively consents to pay.” Janus, 138 S. Ct. at 2486 (emphasis added);
   see also Knox, 567 U.S. at 312–13 (explaining that the cases approving opt-out procedures
   were more “historical accident” than “careful application of First Amendment princi-
   ples”); id. at 314 (“By authorizing a union to collect fees from nonmembers and permitting
   the use of an opt-out system for the collection of fees levied to cover nonchargeable
   expenses, our prior decisions approach, if they do not cross, the limit of what the First
   Amendment can tolerate.”).
           45
              In so holding, we part ways with the Ninth Circuit’s decision in Crowe, 989 F.3d
   at 727, and align ourselves instead with the dissent, see id. at 734 (Van Dyke, J., dissenting).




                                                 32
Case: 20-50448        Document: 00515926585              Page: 33       Date Filed: 07/06/2021




                                          No. 20-50448


   without significant explanation—to determine which activities might be
   objectionable. That is a far cry from a Hudson notice, which estimates the
   breakdown between chargeable and non-chargeable activities and explains
   how those amounts were determined. See Hudson, 475 U.S. at 307 & n.18.
           The Bar then leaves the objecting attorney with precious few worth-
   while options to express his or her disapproval. Though attorneys may regis-
   ter their complaints with committees and sections or lodge an objection at
   the Bar’s annual hearing on its proposed budget, those processes give cold
   comfort: Any objector’s opposition can be summarily overruled, leaving that
   lawyer on the hook to fund ideological activities that he or she does not sup-
   port. To obtain a refund, the Bar requires that attorneys object to a specific
   activity. 46   Moreover, whether a refund is available is left to the sole
   discretion of the Bar’s Executive Director, and refunds are issued only “for
   the convenience of the Bar.” In the event a refund is denied, the objecting
   attorney is out of luck. Hudson requires more than that.

                                               VI.
           Having held that the plaintiffs are entitled to partial summary judg-
   ment, we turn to whether they warrant a preliminary injunction pending the
   remedies stage. They do.
           “We review a . . . denial of a preliminary injunction for an abuse of
   discretion,” Moore v. Brown, 868 F.3d 398, 402 (5th Cir. 2017), “but we
   review a decision grounded in erroneous legal principles de novo,” City of
   Dall. v. Delta Air Lines, Inc., 847 F.3d 279, 286 (5th Cir. 2017) (quotation
   marks omitted). As discussed at length, supra, the denial of the preliminary


           46
             See Schneider, 917 F.2d at 634–35 (holding that the system for processing objec-
   tions was constitutionally insufficient under Keller where, most relevantly, objecting attor-
   neys had to lodge objections to specific activities in order to receive a refund).




                                                33
Case: 20-50448     Document: 00515926585           Page: 34    Date Filed: 07/06/2021




                                    No. 20-50448


   injunction was based on an erroneous holding that the Bar was not engaged
   in any non-germane activities, so our review is de novo.
          To obtain a preliminary injunction, the plaintiffs must establish that
   (1) they are “likely to succeed on the merits,” (2) they are “likely to suffer
   irreparable harm in the absence of preliminary relief,” (3) “the balance of
   equities tips in [their] favor,” and (4) “an injunction is in the public inter-
   est.” Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 20 (2008).
          The plaintiffs have plainly satisfied the first factor. They are not just
   likely to succeed on the merits; they have succeeded on the merits already.
   The remaining factors also support granting the preliminary injunction.
   First, “[t]he loss of First Amendment freedoms, for even minimal periods of
   time unquestionably constitutes irreparable injury.” Elrod v. Burns, 427 U.S.
   347, 373 (1976) (plurality). Next, “injunctions protecting First Amendment
   freedoms are always in the public interest.” Texans for Free Enter. v. Tex.
   Ethics Comm’n, 732 F.3d 535, 539 (5th Cir. 2013) (quotation marks omitted).
   Finally, the balance of equities weighs heavily in plaintiffs’ favor because the
   only harm to the Bar is the inability to extract mandatory dues from the plain-
   tiffs in violation of the First Amendment, which is really “no harm at all.”
   Christian Legal Soc’y v. Walker, 453 F.3d 853, 867 (7th Cir. 2006).
                                       * * *
          The district court erred in its reading of Lathrop and Keller and in its
   application of Keller’s germaneness test to the Bar’s activities. We therefore
   VACATE the summary judgment, RENDER partial summary judgment in
   favor of the plaintiffs, and REMAND for the court to determine the full
   scope of relief to which plaintiffs are entitled. We additionally REVERSE
   the denial of plaintiffs’ motion for a preliminary injunction and RENDER a
   preliminary injunction preventing the Bar from requiring the plaintiffs to join
   or pay dues pending completion of the remedies phase.




                                         34